Appellant urges that we were wrong in holding that the argument of the county attorney, referred *Page 405 
to in our original opinion, did not injuriously affect his case, — in its bearing on the question of his right to a suspended sentence. The matter has again been looked into. The State proved by a number of witnesses that appellant's reputation for being a peaceable law-abiding citizen was bad. No witness testified that it was otherwise. This fact could easily have accounted for the refusal of a suspended sentence.
We further note that according to the testimony of McPherson, a seventeen year old State witness, he contributed to the fund with which Barnes, another State witness, just past twenty-one years of age, bought whisky from appellant. The two went to appellant's place together. Barnes in his testimony said he had known appellant for two years, had been to his place before the trip in which this whisky was bought. He said he told appellant on the instant occasion what he wanted; that appellant did not mention the price. Barnes said "I already knew the price." The car in which Barnes and McPherson went to the home of appellant was stopped right in front of appellant's house.
We are of opinion that in view of this record showing that a boy of high school age had contributed to the fund to buy the whisky; that he sat in a truck in front of appellant's house while another boy, a few days past twenty-one, who already knew the price of appellant's whisky, and had been there before, — went in and got the whisky, — this would operate to support the argument made by the prosecuting attorney and to prevent its having any hurtful or injurious effect upon appellant's claim for a suspended sentence.
Believing the case properly decided, the motion for rehearing will be overruled.
Overruled.